ACCEPTED
                                                                                14-14-00937-CR
                                                                FOURTEENTH COURT OF APPEALS
                                                                             HOUSTON, TEXAS
                                                                           8/31/2015 3:02:49 PM
                                                                          CHRISTOPHER PRINE
                                                                                         CLERK

                            Cause No. 14-14-00937-CR

                      IN THE COURT OF APPEALS            FILED IN
                                                  14th COURT OF APPEALS
                              FOR THE                HOUSTON, TEXAS
                FOURTEENTH JUDICIAL DISTRICT OF TEXAS
                                                  8/31/2015 3:02:49 PM
                            AT HOUSTON            CHRISTOPHER A. PRINE
                                                                Clerk


                          CHRISTOPHER REDMOND,
                                 Appellant

                                         v.

                             THE STATE OF TEXAS,
                                   Appellee.


                       Appeal from Cause No. 1422890
                        In the 262nd District Court of
                            Harris County, Texas
             ______________________________________________

             APPELLANT’S MOTION FOR EXTENSION OF TIME
                          TO FILE REPLY BRIEF
             _______________________________________________

TO THE HONORABLE JUSTICES OF THE FOURTEENTH DISTRICT COURT OF
APPEALS:

      Appellant, CHRISTOPHER REDMOND, by and through his Counsel of

Record, CARMEN ROE, files this Motion to Extend Time to File Reply Brief For

Appellant and in support shows this Court the following:
                                                I.

      On October 14, 2014 Appellant was convicted in the 262nd District Court of

Harris County, Texas, in Cause No. 1422890, for the offense of unlawful carrying of a

weapon. Punishment was assessed at three (3) years in the Texas Department of

Criminal Justice Institutional Division.

                                               II.

      Appellant’s brief was filed on June 25, 2015 and the State’s Brief was filed on

August 11, 2015. Appellant’s reply brief is currently due on August 31, 2015. This case

is set for submission without oral argument on October 27, 2015.

                                               III.

      Counsel requests an extension of twenty (20) days, until September 21, 2015 to

file its reply brief. Counsel has been unable to discuss fully the filing of any reply with

Appellant, and therefore, for this reason, and not for the purpose of delay, Counsel

requests this Court grant the motion for extension of time.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Honorable

Court extend time to file Appellant’s reply brief until September 21, 2015.
                                       RESPECTFULLY SUBMITTED,

                                       /s/ Carmen Roe
                                       _____________________________
                                       CARMEN ROE
                                       CARMEN ROE LAW FIRM
                                       SBN: 24048773
                                       440 Louisiana, Suite 900
                                       Houston, Texas 77002
                                       713.236.7755 Phone
                                       713.236.7756 Fax
                                       carmen@carmenroe.com
                                       ATTORNEY FOR APPELLANT



                          CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing was served to the

Harris County District Attorney, Appellate Division, 1201 Franklin Street, Houston,

Texas 77002, on August 31, 2015.



                                             /s/ Carmen Roe
                                             _____________________________
                                             CARMEN ROE